EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response After Final Action, filed on May 2, 2022, has been received and made of record. In response to the Final Office Action dated February 1, 2022, claims 9-12 have been cancelled.

Response to Amendment
	Regarding previously presented claims 1-12, Applicant has cancelled claims 9-12, which were rejected under 35 U.S.C. 103.  Claims 1-8 were previously indicated as allowable.  This amendment places the application in condition for allowance.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8, the claims are allowable for reasons as made clear throughout prosecution.  Further, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method comprising forming a first image of a scene through a static coded aperture onto a sensor with the static coded aperture in a first position relative to the sensor, shifting the coded aperture to a second position relative to the sensor, wherein the shifting includes rotation out of plane relative to the sensor, forming a second image of the scene through the static coded aperture onto the sensor with the static coded aperture in the second position, and forming a combined image by deconvolving the first and second images and combining data from the first and second images into the combined image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697